              Case 2:17-cv-00094-RAJ Document 457 Filed 02/24/21 Page 1 of 5



 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     ABDIQAFAR WAGAFE, et al., on behalf              No. 2:17-cv-00094-RAJ
10   of themselves and others similarly situated,
                                                      STIPULATION FOR ORDER
11                          Plaintiffs,               AMENDING BRIEFING SCHEDULE
                                                      FOR CROSS-MOTIONS FOR
12          v.                                        SUMMARY JUDGMENT AND
                                                      RELATED DEADLINES; ORDER
13   JOSEPH R. BIDEN, President of the                THEREON
     United States, et al.,
14                                                    Noted for: February 24, 2021
                            Defendants.
15

16

17
            Pursuant to Local Rule 7(j), the parties respectfully request that the Court extend the
18
     existing schedule for dispositive motions and related deadlines by two weeks as indicated below.
19
            Good cause exists to modify the existing schedule. On February 1, 2021, this Court ruled
20
     on Plaintiffs’ Supplemental Brief (Dkt. 380) after an in camera review of selected documents
21
     and ordered Defendants to produce lesser redacted versions of numerous documents. See
22
     Dkt. 451. Plaintiffs require the lesser redacted versions of those documents for purposes of
23
     preparing their motion for summary judgment. Due to the practical requirements of processing
24
     those documents for production to Plaintiffs, Defendants are unable to produce the documents in
25
     sufficient time to meet Plaintiffs’ needs. Accordingly, Plaintiffs requested that Defendants
26
     stipulate to an extension of the existing briefing schedule and Defendants do not object to the
27
     requested extension.
28
     STIPULATION FOR ORDER AMENDING BRIEFING SCHEDULE                                 Perkins Coie LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT; ORDER                               1201 Third Avenue, Suite 4900
     THEREON                                                                       Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 1
     151577716.3                                                                      Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 457 Filed 02/24/21 Page 2 of 5



 1          For these reasons, the parties respectfully request that the Court enter an order extending
 2   the schedule for dispositive motions and related deadlines by two weeks as follows:
 3          The filing deadline for dispositive motions is reset to March 25, 2021, except that
 4   Defendants shall be permitted to file a cross-motion for summary judgment on or before May 3,
 5   2021. Any other motions, including any Daubert motions, due to be filed by the deadline for
 6   dispositive motions under the Local Rules shall be filed by the March 25, 2021 deadline and
 7   briefed on the schedule set forth in the Local Rules. Further, because the parties previously
 8   negotiated and agreed upon the deadlines for exchanging their statistical experts’ supplemental
 9   declarations based on when the parties’ dispositive motion deadlines fell, the parties also request
10   a modest extension for exchanging those supplemental declarations as well.
11          The following schedule will govern briefing of the cross-motions for summary judgment
12   and the supplemental declarations filed by the parties’ statistical experts in response to the
13   updated USCIS data:
14          - Supplemental declaration of Mr. Kruskol (if any)—March 4, 2021
15          - Plaintiff’s motion for summary judgment—March 25, 2021
16          - Supplemental declaration of Dr. Siskin (if any)—April 19, 2021
17          - Defendants’ cross-motion and opposition—May 3, 2021
18          - Plaintiffs’ cross-opposition and reply—June 11, 2021
19          - Defendants’ cross-reply—July 2, 2021
20          - Cross-motions both to be noted for July 2, 2021
21

22

23

24

25

26

27

28
     STIPULATION FOR ORDER AMENDING BRIEFING SCHEDULE                                   Perkins Coie LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT; ORDER                                 1201 Third Avenue, Suite 4900
     THEREON                                                                         Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 2
     151577716.3                                                                        Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 457 Filed 02/24/21 Page 3 of 5



 1   SO STIPULATED.                                 DATED: February 24, 2021
 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     s/ Liga Chia                                   s/ Nicholas P. Gellert
 3   Jennifer Pasquarella (admitted pro hac vice)   s/ David A. Perez
     Liga Chia (admitted pro hac vice)              s/ Heath L. Hyatt
 4   ACLU Foundation of Southern California         s/ Paige L. Whidbee
     1313 W. 8th Street                             Harry H. Schneider, Jr. #9404
 5   Los Angeles, CA 90017                          Nicholas P. Gellert #18041
     Telephone: (213) 977-5236                      David A. Perez #43959
 6   jpasquarella@aclusocal.org                     Heath L. Hyatt #54141
     lchia@aclusocal.org                            Paige L. Whidbee #55072
 7                                                  Perkins Coie LLP
     s/ Matt Adams                                  1201 Third Avenue, Suite 4900
 8   Matt Adams #28287                              Seattle, WA 98101-3099
     Northwest Immigrant Rights Project             Telephone: (206) 359-8000
 9   615 Second Avenue, Suite 400                   HSchneider@perkinscoie.com
     Seattle, WA 98122                              Ngellert@perkinscoie.com
10   Telephone: (206) 957-8611                      Dperez@perkinscoie.com
     matt@nwirp.org                                 Hhyatt@perkinscoie.com
11                                                  Pwhidbee@perkinscoie.com
     s/ Stacy Tolchin
12   Stacy Tolchin (admitted pro hac vice)          s/ John Midgley
     Law Offices of Stacy Tolchin                   John Midgley #6511
13   634 S. Spring Street, Suite 500A               ACLU of Washington
     Los Angeles, CA 90014                          P.O. Box 2728
14   Telephone: (213) 622-7450                      Seattle, WA 98111
     Stacy@tolchinimmigration.com                   Telephone: (206) 624-2184
15                                                  jmidgley@aclu-wa.org
     s/ Hugh Handeyside
16   s/ Lee Gelernt                                 s/ Sameer Ahmed
     s/ Hina Shamsi                                 s/ Sabrineh Ardalan
17   s/ Charles Hogle                               Sameer Ahmed (admitted pro hac vice)
     Hugh Handeyside #39792                         Sabrineh Ardalan (admitted pro hac vice)
18   Lee Gelernt (admitted pro hac vice)            Harvard Immigration and Refugee
     Hina Shamsi (admitted pro hac vice)            Clinical Program
19   Charles Hogle (admitted pro hac vice)          Harvard Law School
     American Civil Liberties Union Foundation      6 Everett Street, Suite 3105
20   125 Broad Street                               Cambridge, MA 02138
     New York, NY 10004                             Telephone: (617) 495-0638
21   Telephone: (212) 549-2616                      sahmed@law.harvard.edu
     hhandeyside@aclu.org                           sardalan@law.harvard.edu
22   lgelernt@aclu.org
     hshamsi@aclu.org
23   chogle@aclu.org
                                                    Counsel for Plaintiffs
24

25

26

27

28
     STIPULATION FOR ORDER AMENDING BRIEFING SCHEDULE                             Perkins Coie LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT; ORDER                           1201 Third Avenue, Suite 4900
     THEREON                                                                   Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 3
     151577716.3                                                                  Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 457 Filed 02/24/21 Page 4 of 5



 1   SO STIPULATED.                          DATED: February 24, 2021
 2   BRIAN M. BOYNTON                        JESSE L. BUSEN
 3   Acting Assistant Attorney General       Counsel for National Security
     Civil Division                          National Security Unit
 4   U.S. Department of Justice              Office of Immigration Litigation

 5   AUGUST FLENTJE                          W. MANNING EVANS
     Special Counsel                         Senior Litigation Counsel
 6   Civil Division                          Office of Immigration Litigation
     Office of Immigration Litigation
 7                                           BRENDAN T. MOORE
     ETHAN B. KANTER                         Trial Attorney
 8   Chief, National Security Unit           Office of Immigration Litigation
     Office of Immigration Litigation
 9                                           LEON B. TARANTO
     BRIAN T. MORAN                          Trial Attorney
10   United States Attorney                  Torts Branch
                                             Civil Division
11   BRIAN C. KIPNIS
     Assistant United States Attorney        ANTONIA KONKOLY
12   Western District of Washington          Trial Attorney
                                             Federal Programs Branch
13   LINDSAY M. MURPHY
     Senior Counsel for National Security    VICTORIA M. BRAGA
14   National Security Unit
     Office of Immigration Litigation        Trial Attorney
15                                           Office of Immigration Litigation
     ANNE DONOHUE
16   Trial Attorney
     Office of Immigration Litigation
17                                           Counsel for Defendants
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION FOR ORDER AMENDING BRIEFING SCHEDULE                      Perkins Coie LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT; ORDER                    1201 Third Avenue, Suite 4900
     THEREON                                                            Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 4
     151577716.3                                                           Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 457 Filed 02/24/21 Page 5 of 5



 1                                          ORDER
 2         IT IS SO ORDERED.

 3         DATED:                     , 2021.

 4

 5

 6                     RICHARD A. JONES
                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION FOR ORDER AMENDING BRIEFING SCHEDULE               Perkins Coie LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT; ORDER             1201 Third Avenue, Suite 4900
     THEREON                                                     Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 5
     151577716.3                                                    Fax: 206.359.9000
